Case 1:20-cv-21254-BB Document 47-14 Entered on FLSD Docket 07/02/2021 Page 1 of 2




                    EXHIBIT 13
Case 1:20-cv-21254-BB Document 47-14 Entered on FLSD Docket 07/02/2021 Page 2 of 2


    From:            Jordon Booth
    To:              TradingAndMarkets; TMOIGLOG
    Cc:              Ryan@glaciervc.com
    Subject:         Broker-Dealer Registration Questions
    Date:            Tuesday, July 14, 2020 1:21:13 PM


   Hello,

   I am interested in learning more about Broker-Dealer Registration, and if it is necessary for us
   to become a Broker-Dealer for our specific business model. The general details are below:



            Through our new company Glacier Ventures, my partner and I are interested in buying
            private equity secondaries for international buyers (Family offices, institutional
            investors, foreign brokers).
            The majority of deals will act as a venture capital firm, where we create an SPV and
            hold the shares with a management fee and carry.
                  Although some prospective buyers have shown interest in us buying direct, either
                  handing over the SPV once the shares are in the fund. Or to purchase shares for
                  them directly.
            We have also had opportunities where we would just act as a “finder” and will be just
            making an introduction from buyer and seller.
            Lastly, our most prominent deal involves being a broker between a US broker dealer
            and a foreign broker dealer, which we saw would act as an exemption to the rule.


   As you can see many of those circumstances are on either side of the ruling. We are interested
   to know if we need Broker-Dealer Registration for all scenarios or only specific ones, as well
   as to find out if this is a viable business model without the Broker-Dealer Registration.

   Lastly, if the Broker-Dealer Registration is the only option to move forward, what are the
   steps and what are our chances of getting approval.

   Best,
   Jordon Booth
   Glacier Ventures
